Citation Nr: 1719142	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-03 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include incurvated and ingrown toenails.

2.  Entitlement to service connection for diabetes mellitus, including as due to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his fiancé


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1984 to February 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the RO in Columbia, South Carolina.  This case was previously before the Board in November 2015, where the issues of service connection for a bilateral foot disability, diabetes mellitus, and posttraumatic stress disorder (PTSD) were remanded for additional development.  While on remand, in a June 2016 rating decision, the Veteran was granted service connection for adjustment disorder, previously claimed as PTSD.  As such, the issue of service connection for PTSD is no longer before the Board.  Regarding the remaining issues on appeal, while cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board must once again remand the remaining issues on appeal, the Board need not address Stegall compliance at this time.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for bilateral foot arthritis to service connection for a bilateral foot disability, to include incurvated and ingrown toenails, in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified from Columbia, South Carolina, at a May 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Relevant Law and Regulation

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

Service Connection for Bilateral Foot Disability

In its November 2015 remand, the Board directed the VA examiner to opine as to whether it was at least as likely as not that a currently diagnosed bilateral foot disability, including any incurvated and/or ingrown toenails, had its onset during a period of active service, including as due to the diagnosed in-service bruised balls of feet and/or having a sandbag dropped on the left foot in service resulting in toenail removal.

The Veteran received a VA foot examination in February 2016.  Per the examination report, it appears that the Veteran has ingrown toenails on both feet.  Further, imaging studies revealed that the Veteran has arthritis of the right foot.  The VA examiner did not provide an opinion concerning whether the ingrown toenails and/or the right foot arthritis were related to service, including the aforementioned in-service injuries.  As such, remand to obtain the outstanding opinions is necessary.  

Service Connection for Diabetes Mellitus

A VA diabetes mellitus examination was also conducted in February 2016.  In rendering negative direct and secondary service-connection opinions, the VA examiner stated that the Veteran was diagnosed with diabetes mellitus in 2010, approximately 18 years after service separation; however, at the May 2015 Board videoconference hearing, the Veteran testified to first being diagnosed with diabetes mellitus in 2000, approximately eight years after service separation.  Further, a May 2012 VA treatment record noted that the Veteran had diabetes mellitus for six or more years and indicated that the disability may have been originally diagnosed in 2000.  Considering the 10 year discrepancy between the Veteran's advanced diagnosis date of 2000 and the 2010 date used by the VA examiner in rendering the negative service-connection opinions, the Board finds remand for an addendum opinion based on a more accurate history of date of onset of diabetes to be warranted.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from August 2015.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning treatment for diabetes mellitus and/or a bilateral foot disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's diabetes mellitus and bilateral foot disabilities, not already of record, for the period from August 2015.

3.  Return the February 2016 VA foot and diabetes mellitus examinations to the VA examiner who conducted the examinations for addendum opinions.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiners(s) determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner(s) should advance the following opinions:

Bilateral Foot Disability

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed ingrown toenails of the left foot had their onset during a period of active service, including as due to the diagnosed in-service bruised balls of feet and/or having a sandbag dropped on the left foot in service resulting in toenail removal?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed right foot arthritis and ingrown toenails had their onset during a period of active service, including as due to the diagnosed in-service bruised balls of feet?

Service Connection for Diabetes Mellitus

The VA examiner should assume that the Veteran's diabetes mellitus was diagnosed in 2000, and then address whether this earlier diagnosis date changes the negative direct and/or secondary service connection opinions found within the February 2016 VA diabetes mellitus examination report.

4.  Then, readjudicate the issues of service connection for a bilateral foot disability, to include incurvated and ingrown toenails, and diabetes mellitus, including as due to service-connected duodenal ulcer.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




